ORIGINAL
            3Jn tbe Wniteb ~tates ~ourt of jfeberal ~!aims
                                          No. 14-955C
                                    Filed: October 10, 2014
                                                                            FILED
                                                                          OCT 1 0 2014
    *   *   * * * * * * * * * * *        * *   *
    JOSEPH CHAMPION,                           *                         U.S. COURT OF
                                                                        FEDERAL CLAIMS
                                               *
                       Plaintiff,              *
                 v.                            *
                                               *   Pro Se Plaintiff; Lack of Subject
                                               *   Matter Jurisdiction; Negligence.
    UNITED STATES WESTWOOD POST
    OFFICE,                                    *
                                               *
                      Defendant.               *
                                               *
    * * * * * * * * * *        * * *     * *
Joseph Champion, Westwood, CA, Q.IQ se plaintiff.


                                          ORDER

HORN, J.


        On October 6, 2014, pro se plaintiff Joseph Champion filed a complaint in the
United States Court of Federal Claims against the "United States Westwood Post
Office ." 1 Plaintiff alleges that:

1
  Rule 1O(a) of the Rules of the United States Court of Federal Claims (RCFC) (2014)
states that "[t]he title of the complaint must name all the parties . .. , with the United
States designated as the party defendant." RCFC 1O(a); see also 28 U.S.C § 1491 (a)(1)
(2012). The United States Supreme Court has indicated that for suits filed in the United
States Court of Federal Claims and its predecessors, "[i]f the relief sought is against
others than the United States the suit as to them must be ignored as beyond the
jurisdiction of the court." United States v. Sherwood, 312 U.S. 584, 588 (1941) (citation
omitted). Stated differently, "the only proper defendant for any matter before this court
is the United States, not its officers, nor any other individual." Stephenson v. United
States, 58 Fed. Cl. 186, 190 (2003) (emphasis in original) ; see also United States v.
Sherwood, 312 U.S. at 588; Brown v. United States, 105 F.3d 621, 623 (Fed. Cir.), reh'g
denied (Fed. Cir. 1997); Hover v. United States , 113 Fed. Cl. 295, 296 (2013) ("As an
initial matter, it is well settled that the United States is the only proper defendant in the
United States Court of Federal Claims."), aff'd, 566 F. App'x 918 (Fed. Cir. 2014);
Warren v. United States, 106 Fed . Cl. 507 , 510-11 (2012) ("It is well settled that the
United States is the only proper defendant in the Court of Federal Claims.") ; May v.
United States, 80 Fed. Cl. 442, 444 ("Jurisdiction , then, is limited to suits against the
         On December 30, 2012 in the after noon about 2;00 or not sure of the
         time, I went to the USP[2] in Westwood , California to get my mail, as we do
         not get home delivery. When entering the PO there was no rug to catch
         dirt, or snow entered the side door looking toward the front of the hall I
         saw a bullet tape to the bulletin board. So I started walk up toward the
         bulletin board . that's when I did not see a film of snow melt on the floor.
         My left foot hydroplaned on the film of water. I fell backward striking my
         head and right shoulder very hard . I did not pass out but laid on the floor I
         do not how long .. My clothes soaked up the water that was on the floor.
         Then a man came in asked what he could , by this the bleeding at back of
         my head had stopped. He helped me sit up against the wall , I did not to try
         to stand up yet. Par meds [sic] then arrived and asked if I wanted to go the
         hospital, I said all I need was help to stand up and get my mail and drive
         home about one mile away, and would lay down and rest for the after
         noon .I was in pain , but thought that rest would help. January 2, 2013 I had
         my grandson drive me to the Doctor office in Susanville , California for an
         x-rays of my shoulder as I was in deep pain. Went back to Doctor Beams
         to get a diagnose of my shoulder, there no broken bones. Went home and
         did my daily living , cooking, cleaning house, shoveling snow, and getting
         in fire wood . Started getting weaker every day. Finally on January 19,
         2013 I had my grandson take me to the emergency room to get checked
         at the hospital as I had doctor Beams and wanted to get help,. After
         several hours they told me go home as there nothing wrong , I told them
         that the called the hospital to be checked in so that he see me on January
         21 ,2013. Came home and Tuesday January 21 , 2013 I could not stand up,
         my grandson helped get in the truck to take me to the hospital. this time
         they adm itted me. Started taking tests and said I had a bad infection in my
         left foot and leg. I told them about striking head on the floor and bleeding
         for a couple of minutes before it stopped bleeding . Thursday January 23 ,
         2013 my grandson drove to Renown Hospital in Reno , Nevada, as they
         could not help in Lassen Banner Hospital in Susanville, California . That
         started about five and half months in the hospitals, six. They finally was
         able to stop the infection and not have to cut off my left foot above the
         ankle. Shoulder was hurting and painful and all the drugs could not relieve
         to pains. Finally a cervical implant helping with most pain., I am in
         constant pain about average pain level of three to five all the time Nerves
         are pinch in my neck between cervical joint four and five and another
         hopeful operation to relieve the constant pain in my body. I am writing this
         complaint as I contact about one attorneys and the America Bar Assertion,
         California Bar association for help and I get is refused. No body wants to
         go to Federal Court. also asking that the trial be held in Lassen Superior

United States.") , aff'd, 293 F. App 'x 775 (Fed . Cir.), reh 'g and reh'g en bane denied
(Fed. Cir. 2008).
2
    Capital ization, spelling and grammar are quoted as they appear in plaintiff's complaint.

                                               2
       Court in Susanville , California as in hard for me travel long distant. [sic]
       Also United States Westwood Post Office has meet [sic] the standard of
       American Disability Act for the last ten years , as over the years I have
       helped m disable people in get in the Post Office because they could not
       open the door very easy from a wheel chair are with a cane or walker.
       Since the Government fines private business $20 ,000.00 a day for not
       complying, my damages and quality of life is worth that much to me , as I
       can do about five[5] percent of daily life since the accident December 20 ,
       2012 .

Plaintiff, therefore , seeks money damages in the amount of $36 ,298 ,112.00, and
"[p]ermanent injunction against the defendant for not meeting the American Disability
Act, " and "any further relief which the court may deem appropriate ."

         When determ ining whether a complaint filed by a pro se plaintiff is sufficient to
invoke review by a court, pro se plaintiffs are entitled to liberal construction of their
pleadings. See Haines v. Kerner, 404 U.S. 519 , 520-21 (requiring that allegations
contained in a Q.I.Q se complaint be held to "less stringent standards than formal
pleadings drafted by lawyers") , reh 'g denied , 405 U.S. 948 (1972) ; see also Erickson v.
Pardus, 551 U.S. 89 , 94 (2007) ; Hughes v. Rowe , 449 U.S. 5, 9-10 (1980); Estelle v.
Gamble , 429 U.S. 97, 106 (1976) , reh 'g denied , 429 U.S. 1066 (1977) ; Matthews v.
United States, 750 F.3d 1320, 1322 (Fed. Cir. 2014) ; Diamond v. United States, 115
Fed . Cl. 516 , 524 (2014) . "However, "'[t]here is no duty on the part of the trial court to
create a claim which [the plaintiff] has not spelled out in his [or her] pleading. ""' Lengen
v. United States, 100 Fed . Cl. 317 , 328 (2011) (alterations in original) (quoting Scogin v.
United States, 33 Fed. Cl. 285 , 293 (1995) (quoting Clark v. Nat'I Travelers Life Ins. Co.,
518 F.2d 1167, 1169 (6th Cir. 1975))); see also Bussie v. United States, 96 Fed . Cl. 89 ,
94 , aff'd, 443 F. App 'x 542 (Fed. Cir. 201 1); Minehan v. United States, 75 Fed. Cl. 249 ,
253 (2007). "While a pro se plaintiff is held to a less stringent standard than that of a
plaintiff represented by an attorney, the pro se plaintiff, nevertheless, bears the burden
of establishing the Court's jurisdiction by a preponderance of the evidence ." Riles v.
United States, 93 Fed . Cl. 163, 165 (2010) (citing Hughes v. Rowe , 449 U.S. at 9 and
Taylor v. United States, 303 F.3d 1357, 1359 (Fed . Cir.) ("Plaintiff bears the burden of
showing jurisdiction by a preponderance of the evidence ."), reh'g and reh 'g en bane
denied (Fed . Cir. 2002)) ; see also Harris v. United States , 113 Fed. Cl. 290, 292 (2013)
("Although plaintiff's pleadings are held to a less stringent standard , such leniency 'with
respect to mere formalities does not relieve the burden to meet jurisdictional
requirements ."' (quoting Minehan v. United States , 75 Fed . Cl. at 253)) .

        It is well established that "'subject-matter jurisdiction , because it involves a
court's power to hear a case , can never be forfeited or waived ."' Arbaugh v. Y & H
Corp. , 546 U.S. 500 , 514 (2006) (quoting United States v. Cotton , 535 U.S. 625, 630
(2002)) . "[F]ederal courts have an independent obligation to ensure that they do not
exceed the scope of their jurisdiction , and therefore they must raise and decide
jurisdictional questions that the parties either overlook or elect not to press. " Henderson
ex rel. Henderson v. Shinseki , 131 S. Ct. 1197, 1202 (2011) ; see also Hertz Corp. v.


                                             3
Friend , 559 U.S. 77 , 94 (2010) ("Courts have an independent obligation to determine
whether subject-matter jurisdiction exists, even when no party challenges it. " (citing
Arbaugh v. Y & H Corp. , 546 U.S. at 514)) ; Special Devices . Inc. v. OEA, Inc. , 269 F.3d
1340, 1342 (Fed. Cir. 2001) ("[A] court has a duty to inquire into its jurisdiction to hear
and decide a case. " (citing Johannsen v. Pay Less Drug Stores N.W ., Inc. , 918 F.2d
160, 161 (Fed . Cir. 1990))); View Eng'g , Inc. v. Robotic Vision Sys ., Inc., 115 F.3d 962 ,
963 (Fed. Cir. 1997) ("[C]ourts must always look to their jurisdiction, whether the parties
ra ise the issue or not."). "The objection that a federal court lacks subject-matter
jurisdiction .. . may be raised by a party, or by a court on its own initiative, at any stage
in the litigation , even after trial and the entry of judgment. " Arbaugh v. Y & H Corp ., 546
U.S . at 506 ; see also Cent. Pines Land Co., L.L.C . v. Un ited States , 697 F.3d 1360,
 1364 n.1 (Fed. Cir. 2012) ("An objection to a court's subject matter jurisdiction can be
raised by any party or the court at any stage of litigation , including after trial and the
entry of judgment. " (citing Arbaugh v. Y & H Corp ., 546 U.S. at 506)) ; Rick's Mushroom
Serv., Inc. v. United States , 521 F.3d 1338, 1346 (Fed. Cir. 2008) ("[A]ny party may
challenge, or the court may raise sua sponte, subject matter jurisdiction at any time ."
(citing Arbaugh v. Y & H Corp. , 546 U.S. at 506 ; Folden v. United States , 379 F.3d
 1344, 1354 (Fed. Cir.), reh 'g and reh 'g en bane denied (Fed. Cir. 2004) , cert. denied ,
545 U.S. 1127 (2005) ; and Fanning. Phillips & Molnar v. West, 160 F.3d 717 , 720 (Fed .
Cir. 1998))); Pikulin v. United States , 97 Fed. Cl. 71 , 76 , appeal dismissed , 425 F. App'x
902 (Fed. Cir. 2011 ). In fact, "[s]ubject matter jurisdiction is an inquiry that this court
must raise sua sponte, even where . . . neither party has raised this issue. " Metabolite
Labs. , Inc. v. Lab. Corp . of Am . Holdings, 370 F.3d 1354, 1369 (Fed. Cir.) (citing Textile
Prods., Inc. v. Mead Corp., 134 F.3d 1481 , 1485 (Fed. Cir.), reh 'g denied and en bane
suggestion declined (Fed. Cir.), cert. denied, 525 U.S. 826 (1998)) , reh 'g and reh 'g en
bane denied (Fed . Cir. 2004) , cert. granted in part sub. nom Lab . Corp. of Am . Holdings
v. Metabolite Labs., Inc. , 546 U.S. 975 (2005) , cert. dismissed as improvidently granted ,
548 U.S. 124 (2006).

         Pursuant to the RCFC and the Federal Rules of Civil Procedure, a plaintiff need
only state in the complaint "a short and plain statement of the grounds for the court's
jurisdiction ," and "a short and plain statement of the claim showing that the pleader is
entitled to relief." RCFC 8(a)(1 ), (2) (2014) ; Fed. R. Civ. P. 8(a)(1 ), (2) (2014); see also
Ashcroft v. Igbal , 556 U.S. 662 , 677-78 (2009) (citing Bell Atl. Corp. v. Twombly, 550
U.S. 544, 555-57 , 570 (2007)). "Determination of jurisdiction starts with the complaint,
which must be well-pleaded in that it must state the necessary elements of the plaintiffs
claim , independent of any defense that may be interposed. " Holley v. United States, 124
F.3d 1462, 1465 (Fed. Cir.) (citing Franchise Tax Bd. v. Constr. Laborers Vacation
Trust, 463 U.S. 1 (1983)) , reh'g denied (Fed . Cir. 1997); see also Klamath Tribe Claims
Comm. v. United States , 97 Fed. Cl. 203 , 208 (2011); Gonzalez-Mccaulley Inv. Grp .,
Inc. v. Un ited States, 93 Fed . Cl. 710 , 713 (2010). "Conclusory allegations of law and
unwarranted inferences of fact do not suffice to support a claim. " Bradley v. Chiron
Corp ., 136 F.3d 1317, 1322 (Fed . Cir. 1998); see also Mczeal v. Sprint Nextel Corp.,
501 F.3d 1354, 1363 n.9 (Fed . Cir. 2007) (Dyk, J. , concurring in part, dissenting in part)
(quoting C. Wright and A. Miller, Federal Practice arid Procedure§ 1286 (3d ed . 2004)).
"A plaintiff's factual allegations must 'raise a right to rel ief above the speculative level'


                                              4
and cross 'the line from conceivable to plausible."' Three S Consulting v. United States ,
 104 Fed . Cl. 510, 523 (2012) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. at 555) , aff'd,
562 F. App 'x 964 (Fed . Cir.), reh 'g denied (Fed. Cir. 2014) . As stated in Ashcroft v.
 Iqbal, "[a] pleading that offers 'labels and conclusions' or 'a formulaic recitation of the
elements of a cause of action will not do.' 550 U.S. at 555. Nor does a complaint suffice
if it tenders 'naked assertion[s]' devoid of 'further factual enhancement. "' Ashcroft v .
.!.g_Qfil, 556 U.S. at 678 (quoting Bell Atl. Corp . v. Twombly, 550 U.S. at 555) .

        When deciding a case based on a lack of subject matter jurisdiction or for failure
to state a claim, this court must assume that all undisputed facts alleged in the
complaint are true and must draw all reasonable inferences in the non-movant's favor.
See Erickson v. Pardus, 551 U.S. 89 , 94 (2007) ("In addition, when ruling on a
defendant's motion to dismiss, a judge must accept as true all of the factual allegations
contained in the compla int. " (citing Bell Atl. Corp. v. Twombly, 550 U.S. at 555-56 (citing
Swierkiewicz v. Sorema N. A. , 534 U.S. 506 , 508 n.1 (2002)))); Scheuer v. Rhodes, 416
U.S. 232, 236 (1974) ("Moreover, it is well established that, in passing on a motion to
dismiss, whether on the ground of lack of jurisdiction over the subject matter or for
failure to state a cause of action , the allegations of the complaint should be construed
favorably to the pleader.''), abrogated on other grounds .Qy Harlow v. Fitzgerald, 457
U.S. 800 (1982) , recognized .Qy Davis v. Scherer, 468 U.S. 183, 190 (1984) ; United Pac.
Ins. Co. v. United States , 464 F.3d 1325, 1327-28 (Fed. Cir. 2006) ; Samish Indian
Nation v. United States, 419 F.3d 1355, 1364 (Fed . Cir. 2005) ; Boise Cascade Corp. v.
United States, 296 F.3d 1339, 1343 (Fed. Cir.), reh 'g and reh 'g en bane denied (Fed.
Cir. 2002) , cert. denied , 538 U.S. 906 (2003) .

       The Tucker Act grants jurisdiction to this court as follows :

       The United States Court of Federal Claims shall have jurisdiction to render
       judgment upon any claim against the United States founded either upon
       the Constitution, or any Act of Congress or any regulation of an executive
       department, or upon any express or implied contract with the United
       States, or for liquidated or unliquidated damages in cases not sounding in
       tort.

28 U.S.C. § 1491(a)(1). As interpreted by the United States Supreme Court, the Tucker
Act waives sovereign immunity to allow jurisdiction over claims against the United
States (1) founded on an express or implied contract with the United States, (2) seeking
a refund from a prior payment made to the government, or (3) based on federal
constitutional, statutory, or regulatory law mandating compensation by the federal
government for damages sustained. See United States v. Navajo Nation , 556 U.S. 287 ,
289-90 (2009) ; United States v. Mitchell, 463 U.S. 206 , 216 (1983) ; see also Greenlee
Cnty., Ariz. v. United States, 487 F.3d 871, 875 (Fed. Cir.) , reh 'g and reh 'g en bane
denied (Fed. Cir. 2007), cert. denied , 552 U.S. 1142 (2008) ; Palmer v. United States,
168 F.3d 1310, 1314 (Fed. Cir. 1999).




                                              5
        "Not every claim invoking the Constitution , a federal statute , or a regulation is
cognizable under the Tucker Act. The claim must be one for money damages against
the United States . . .. " United States v. Mitchell, 463 U.S. at 216; see also United
States v. White Mountain Apache Tribe, 537 U.S. 465 , 472 (2003); Smith v. United
States, 709 F. 3d 1114, 1116 (Fed. Cir.), cert. denied , 134 S. Ct. 259 (2013) ;
RadioShack Corp . v. United States, 566 F.3d 1358, 1360 (Fed . Cir. 2009) ; Rick's
Mushroom Serv., Inc. v. United States, 521 F.3d at 1343 ("[P]laintiff must .. . identify a
substantive source of law that creates the right to recovery of money damages against
the United States."). In Ontario Power Generation, Inc. v. United States, the United
States Court of Appeals for the Federal Circu it identified three types of monetary claims
for which jurisdiction is lodged in the United States Court of Federal Claims . The court
wrote :

       The underlying monetary claims are of three types. . . . First, claims
       alleging the existence of a contract between the plaintiff and the
       government fall within the Tucker Act's waiver . . .. Second , the Tucker
       Act's waiver encompasses claims where "the plaintiff has paid money over
       to the Government, directly or in effect, and seeks return of all or part of
       that sum. " Eastport S.S. [Corp. v. United States , 178 Ct. Cl. 599 , 605-06,]
       372 F.2d (1002,] 1007-08 ((1967)] (describing illegal exaction claims as
       claims "in which 'the Government has the citizen's money in its pocket"'
       (quoting Clapp v. United States, 127 Ct. Cl. 505, 117 F. Supp . 576, 580
       (1954)) .. . . Third , the Court of Federal Claims has jurisdiction over those
       claims where "money has not been paid but the plaintiff asserts that he is
       nevertheless entitled to a payment from the treasury." Eastport S.S., 372
       F.2d at 7. Claims in this third category, where no payment has been made
       to the government, either directly or in effect, require that the "particular
       provision of law relied upon grants the claimant, expressly or by
       implication, a right to be paid a certain sum. " kl_; see also Testan [v.
       United States], 424 U.S. (392,] 401-02 [1976] ("Where the United States is
       the defendant and the plaintiff is not suing for money improperly exacted
       or retained , the basis of the federal claim-whether it be the Constitution, a
       statute , or a regulation-does not create a cause of action for money
       damages unless, as the Court of Claims has stated , that basis 'in itself . . .
       can fairly be interpreted as mandating compensation by the Federal
       Government for the damage sustained. "' (quoting Eastport S.S., 372 F.2d
       at 1009)). This category is commonly referred to as claims brought under
       a "money-mandating" statute .

Ontario Power Generation, Inc. v. United States , 369 F.3d 1298, 1301 (Fed . Cir. 2004);
see also Twp. of Saddle Brook v. United States, 104 Fed . Cl. 101 , 106 (2012) .

       To prove that a statute or regulation is money-mandating , a plaintiff must
demonstrate that an independent source of substantive law relied upon "'can fairly be
interpreted as mandating compensation by the Federal Government. "' United States v.
Navajo Nation , 556 U.S. at 290 (quoting United States v. Testan , 424 U.S. at 400) ; see


                                             6
also United States v. White Mountain Apache Tribe, 537 U.S. at 472 ; United States v.
Mitchell , 463 U.S. at 217 ; Blueport Co ., LLC v. United States , 533 F.3d 1374, 1383
(Fed. Cir. 2008) , cert. denied , 555 U.S. 1153 (2009). The source of law granting
monetary relief must be distinct from the Tucker Act itself. See United States v. Navajo
Nation , 556 U.S. at 290 (The Tucker Act does not create "substantive rights ; [it is simply
a] jurisdictional provision[] that operate[s] to waive sovereign immunity for claims
premised on other sources of law (e.g., statutes or contracts) ."). "' If the statute is not
money-mandating , the Court of Federal Claims lacks jurisdiction , and the dismissal
should be for lack of subject matter jurisdiction. "' Jan's Helicopter Serv .. Inc. v. Fed .
Aviation Admin. , 525 F.3d 1299, 1308 (Fed . Cir. 2008) (quoting Greenlee Cnty., Ariz. v.
United States , 487 F.3d at 876) ; Fisher v. United States, 402 F.3d 1167, 1173 (Fed . Cir.
2005) (The absence of a money-mandating sou rce is "fatal to the court's jurisdiction
under the Tucker Act.") ; Peoples v. United States , 87 Fed. Cl. 553 , 565-66 (2009).

         Although plaintiff claims that "jurisdiction of this court is invoked pursuant to 536
court statutes ," plaintiff does not cite to any identifiable statute to establish jurisdiction
for the $36 ,298 ,112.00 in damages he seeks , nor does he cited to any caselaw.
Furthermore , Mr. Champion's claims are tort based cla ims for alleged negligence on the
part of the United States or the United States Postal Service . As noted above, the
Tucker Act expressly excludes tort claims , including those committed by federal
officials, from the jurisdiction of the United States Court of Federal Claims. See 28
U.S.C. § 1491(a)(1); see also Keene Corp . v. United States, 508 U.S. 200 , 214 (1993) ;
Rick's Mushroom Serv., Inc. v. United States , 521 F.3d at 1343; Alves v. United States ,
133 F.3d 1454, 1459 (Fed . Cir. 1998); Brown v. United States , 105 F.3d 621 , 623 (Fed.
Cir.) , reh'g denied (Fed . Cir. 1997); Golden Pac. Bancorp v. United States , 15 F.3d
1066, 1070 n.8 (Fed . Cir.), reh'g denied , en bane suggestion declined (Fed . Cir.), cert.
denied , 513 U.S. 961 (1994) ; Sellers v. United States, 110 Fed. Cl. 62 , 66 (2013) ; Kalick
v. United States , 109 Fed. Cl. 551 , 558 , aff'd , 541 F. App'x 1000 (Fed . Cir. 2013) ;
Hampel v. United States , 97 Fed . Cl. 235, 238 , aff'd , 429 F. App'x 995 (Fed . Cir. 2011) ,
cert. dismissed, 132 S. Ct. 1105 (2012) ; Woodson v. United States , 89 Fed . Cl. 640 ,
650 (2009) ; McCullough v. United States, 76 Fed . Cl. 1, 3 (2006), appeal dismissed ,
236 F. App'x 615 (Fed. Cir.), reh'g denied (Fed . Cir.) , cert. denied , 552 U.S. 1050
(2007) ; Agee v. United States , 72 Fed. Cl. 284 , 290 (2006) ; Zhengxing v. United States,
71 Fed. Cl. 732, 739, aff'd , 204 F. App'x 885 (Fed . Cir.), reh'g denied (Fed. Cir. 2006).

       Plaintiff also seeks "[p]ermanent injunction against the defendant for not meeting
the American Disability Act. " With respect to plaintiff's request for injunctive relief, the
United States Court of Appeals for the Federal Circuit has indicated that:

       The Court of Federal Claims has never been granted general authority to
       issue declaratory judgments, and to hold that the Court of Federal Claims
       may issue a declaratory judgment in this case , un related to any money
       claim pending before it, would effectively override Congress's decision not
       to make the Declaratory Judgment Act applicable to the Court of Federal
       Claims .



                                              7
.......



          Nat'I Air Traffic Controllers Ass'n v. United States , 160 F.3d 714 , 716-17 (Fed. Cir.
          1998); see also United States v. Tohono O'Odham Nation , 131 S. Ct. 1723, 1729
          (2011) (The United States Court of Federal Claims "has no general power to provide
          equitable relief against the Government or its officers ."); see also Massie v. United
          States, 226 F.3d 1318, 1321 (Fed . Cir. 2000) ("Except in strictly limited circumstances,
          see 28 U.S.C. § 1491(b)(2), there is no provision in the Tucker Act authorizing the Court
          of Federal Claims to order equitable relief. " (citing United States v. King , 395 U.S. 1, 4
          (1969) ("[C]ases seeking relief other than money damages from the court of claims have
          never been 'within its jurisdiction '") and Placeway Constr. Corp. v. United States, 920
          F.2d 903 , 906 (Fed . Cir. 2000)) .. None of the statutory circumstances which permit the
          United States Court of Federal Claims to grant declaratory or equitable relief apply to
          plaintiff's claim. Accordingly, plaintiff's request for an injunction cannot be entertained in
          this court.

                Along with his complaint, plaintiff also filed a motion to proceed in forma pauperis
          on October 6, 2014 . As the court lacks jurisdiction over plaintiff's claims, the court
          grants plaintiff's motion to proceed in forma pauperis for the limited purpose of
          dismissing Mr. Champion's complaint. Plaintiff's complaint is DISMISSED. The Clerk of
          the Court shall enter JUDGMENT consistent with this Order.

                 IT IS SO ORDERED.

                                                                  /~MARIAN BLANK HORN
                                                                           Judge




                                                        8